BakerHostetler

Bakers Hostetler LLP
45 Rockefeller Plaza
USDC SDNY New York, NY 10111
DOCUMENT
T 212.589.4200
peri tet cied FILED F 212.589 4201
DOC #: www.bakerlaw.com

DATE FILED: _ 3/12/2020

Michael S. Gordon
direct dial: 212.589.4265
mgordon@bakerlaw.com

 

March 12, 2020

Application GRANTED. The hearing is ADJOURNED sine die.
Parties shall inform the Court by letter when medical
VIA ECF circumstances permit Mr. Webster to participate.

The Honorable Lewis J. Liman

United States District Court 3/12/2020 BE Mb
Southern District of New York ; re
500 Pearl Street, Room 701 United ea

New York, New York 10007

Re: Pacelli and Crump v. Augustus Intelligence, Inc., Case No. 20-CV-1011 (LJL)

Dear Judge Liman:

Weare counsel for defendant, Augustus Intelligence, Inc. (“Defendant’’) and have just filed
our appearance in this matter.' We submit this letter application pursuant to Your Honor’s

Individual Rule 1(C), to request an adjournment of the evidentiary hearing currently scheduled in
this matter for March 16, 2020 at 10:00 a.m. (See ECF Doc. No. 17.)

We are requesting this adjournment because a witness Defendant intends to call at the
hearing, William Webster, Defendant’s Co-Chief Operating Officer — who also has been
subpoenaed to testify by plaintiffs, Marco Pacelli and Ed Crump (“Plaintiffs”) — is unable to appear
on Monday due to a serious illness. Mr. Webster, who is a Florida resident, currently is being
treated for a severe lower respiratory infection, and is on antibiotics and steroids to facilitate his
breathing. His physician has instructed him not to work or travel, at least until later next week,
and his condition also prevents him from testifying on Monday via video conference.

There have been no prior requests for adjournment of this hearing, which is the parties’
next scheduled appearance before the Court. Plaintiffs’ counsel has consented to this adjournment
request, and joins Defendant’s counsel in wishing to proceed expeditiously with the hearing as
soon as Mr. Webster is available. Defendant expects Mr. Webster to be able to appear at the end
of next week or the beginning of the following week. As such, the parties have conferred and —

 

' Lewis J. Bartell, who previously appeared as counsel for Defendant, will continue as co-counsel.

Atlanta Chicago Cincinnati Cleveland Columbus Costa Mesa Denver
Houston Los Angeles New York Orlando Philadelphia Seattle Washington, DC
4844-6965-3175.1
Case 1:20-cv-01011-LJL Document 33 Filed 03/12/20 Page 2 of 2

The Honorable Lewis J. Liman
March 12, 2020
Page 2

pending the Court’s availability — would be able to proceed with the hearing on Friday, March 20;
Tuesday, March 24 or Wednesday, March 25.

We thank the Court in advance for its consideration of this adjournment request.

Respectfully submitted,

WAichil Je hen

Michael S. Gordon

ce: All Counsel of Record

4844-6965-3175.1
